The Honorable Danny Altes State Senator 8600 Moody Road Fort Smith, AR 72918
Dear Senator Altes:
You have presented the following question for my opinion:
  Can a dealer who sells police equipment install and use a blue light on his own personal vehicle?
RESPONSE
It is my opinion that a dealer who sells police equipment cannot install and use a blue light on his own personal vehicle, unless that vehicle is one that is "used by" a state, county, city, or municipal police agency.
Several provisions of law are pertinent to this question. I begin with A.C.A. § 27-36-301(b), which states:
  (b) Except as otherwise provided by the statutes of the State of Arkansas, it is unlawful for any person to install or activate or operate a blue light in or on any vehicle in this state or to possess in or on any vehicle in this state a blue light that is not sealed in the manufacturer's original package. As used in this section, "blue light" means an operable blue light which:
  (1) Is designed for use by an emergency vehicle, or is similar in appearance to a blue light designed for use by an emergency vehicle; and
  (2) Can be operated by use of the vehicle's battery, the vehicle's electrical system, or a dry cell battery.
  (c)(1) A violation of subsection (b) of this section shall be a Class A misdemeanor.
A.C.A. § 27-36-301(b) and (c).
Because the above-quoted provision clearly prohibits installing blue lights on vehicles "except as otherwise provided by the statutes of the State of Arkansas," it is necessary to consult the statutes that authorize the use of blue lights. The use of blue lights is authorized only on police agency vehicles. This authorization is stated primarily in A.C.A. § 27-36-303, which requires the use of blue lights on all "police motor vehicles which are equipped with emergency lighting and operated within the State of Arkansas." The authorization is reiterated in A.C.A. § 27-49-219, which, defining "authorized emergency vehicle," limits the use of blue lights to vehicles "used by1 state, county, city, or municipal police agencies".2
It is clear that the installation of blue lights on any vehicle other than a vehicle used by police agencies is prohibited. Accordingly, I conclude that a dealer who sells police equipment cannot install and use a blue light on his own personal vehicle unless that vehicle is "used by" a state, county, city, or municipal police agency and the blue lights are used only in connection with the police agency's use of the vehicle.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
1 Private vehicles can, under certain circumstances, be "used by" police agencies. For example, a private individual may serve as an auxiliary law enforcement officer and may use a private vehicle in connection with that service. Or a full-time law enforcement officer could conceivably use a private vehicle in the performance of official duties. See Ops. Att'y Gen. Nos. 98-030; 89-125. In these instances, the private vehicle is, in my opinion, "used by" the police agency, and may therefore exhibit blue lights. I emphasize that if a private vehicle is used by a police agency, it can exhibit blue lights only in connection with its use for police agency purposes. I also emphasize that the question of whether any particular vehicle is "used by" a police agency is a question of fact that I cannot determine.
2 I also note that the Arkansas Criminal Code prohibits sales of blue lights to "any person other than a law enforcement officer or a county coroner," A.C.A. § 5-77-201(a); A.C.A. § 5-77-301(a), and it prohibits purchases of blue lights by any person other than "a law enforcement officer or a county coroner." A.C.A. § 5-77-201(b).